   Case: 1:20-cv-00875-MRB Doc #: 17 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 187



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

Board of Trustees of the Laborers’
Local Union No. 265 Pension Fund, et al.,

               Plaintiffs,

               v.                                          Case No. 1:20cv875

P.J. Plas Plumbing, Inc, et al.,                           Judge Michael R. Barrett

               Defendants.

                                            ORDER

       Pursuant to the April 13, 2021 status conference before the undersigned, this matter is

resolved;

       It is ORDERED that this action is hereby DISMISSED with prejudice, provided that any

of the parties may, upon good cause shown within sixty (60) days, reopen the action.

       The Court retains jurisdiction.

       IT IS SO ORDERED.


                                                            s/Michael R. Barrett
                                                           Michael R. Barrett, Judge
                                                           United States District Court
